EXHIBIT 10.2


AXIS CAPITAL HOLDINGS LIMITED


2007 LONG-TERM EQUITY COMPENSATION PLAN


EMPLOYEE RESTRICTED STOCK UNIT AGREEMENT

You (the “Participant”) have been granted an award of Restricted Stock Units
(the “Award”) with a value based on ordinary shares, par value $0.0125 per share
(“Shares”), of AXIS Capital Holdings Limited, a Bermuda company (the “Company”),
pursuant to the AXIS Capital Holdings Limited 2007 Long-Term Equity Compensation
Plan (the “Plan”).  The date of grant of the Award (the “Award Date”) and the
number of Shares subject to the Award (the “Award Shares”) are as set forth in
your restricted stock unit account maintained on the Smith Barney Benefit Access
website or such other website as may be designated by the Committee (“Benefit
Access”).  This Award constitutes an unfunded and unsecured promise of the
Company to deliver (or cause to be delivered to you) on the terms and conditions
set forth herein the Award Shares.

By your acceptance of the grant of the Award on Benefit Access, you agree that
the Award is granted under and governed by the terms and conditions of the Plan
and this Restricted Stock Unit Agreement (the “Agreement”).


1.                                      GRANT OF RESTRICTED STOCK UNITS.


(A)                                  AWARD.  ON THE TERMS AND CONDITIONS SET
FORTH IN THIS AGREEMENT, THE COMPANY HEREBY GRANTS TO THE PARTICIPANT ON THE
AWARD DATE THE AWARD.


(B)                                  PLAN AND DEFINED TERMS.  THE AWARD IS
GRANTED PURSUANT TO THE PLAN, A COPY OF WHICH THE PARTICIPANT ACKNOWLEDGES
HAVING RECEIVED.  THE TERMS AND PROVISIONS OF THE PLAN ARE INCORPORATED INTO
THIS AGREEMENT BY THIS REFERENCE.  ALL CAPITALIZED TERMS THAT ARE USED IN THIS
AGREEMENT AND NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE MEANINGS ASCRIBED TO
THEM IN THE PLAN.


2.                                      PERIOD OF RESTRICTION.

The Restricted Stock Units subject to the Award shall be restricted during the
period (the “Period of Restriction”) commencing on the Award Date and expiring
on the first to occur of:


(A)                                  THE DATE THREE YEARS AFTER THE AWARD DATE;


(B)                                  THE PARTICIPANT’S RETIREMENT, DEATH OR
PERMANENT DISABILITY; OR


(C)                                  A CHANGE IN CONTROL, UNLESS A PROVISION IS
MADE IN CONNECTION WITH THE CHANGE OF CONTROL FOR THE ASSUMPTION OF OR
SUBSTITUTION FOR AWARDS PREVIOUSLY GRANTED.


--------------------------------------------------------------------------------



3.                                      ISSUANCE OF SHARES.

Subject to the Participant’s continued employment with the Company during the
Period of Restriction, the Company shall deliver to the Participant promptly
following the close of the Period of Restriction the Award Shares.  In the event
that the Participant’s employment terminates for any reason prior to close of
the Period of Restriction (except as described in Section 2(b)), the Award will
immediately terminate and the Company will have no further obligation or
liability to the Participant.  Subject to Section 4, any Award Shares issued to
the Participant generally shall have the rights and privileges of a shareholder
of the Company as to such Shares.


4.                                      RESTRICTIONS, VOTING RIGHTS AND DIVIDEND
EQUIVALENTS.

(a)                                  Restrictions.  The Award may not be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated at any
time.

(b)                                  Voting Rights.  Prior to the delivery of
Award Shares pursuant to this Agreement, the Participant shall not be entitled
to exercise any voting rights with respect to the Restricted Stock Units (or the
Award Shares) and, except as provided in Section 4(c), shall not be entitled to
receive dividends or other distributions with respect to the Award Shares.

(c)                                  Dividend Equivalents.  Dividend equivalents
may be paid to the Participant with respect to the Award Shares during the
Period of Restriction as determined from time to time by the Committee.  Any
dividend equivalents paid with respect to the Award Shares during the Period of
Restriction will be held by the Company, or a depository appointed by the
Committee, for the Participant’s account, and interest may be paid on the amount
of cash dividend equivalents held at a rate and subject to such terms as may be
determined by the Committee.  All cash or share dividend equivalents so held,
and any interest so paid, shall be payable at the same time as the Award Shares
are delivered as set forth in Section 3 and shall be forfeited and shall not be
paid in the event the Award is terminated as set forth in Section 3.

(d)                                  Leaves of Absence.  For any purpose under
this Agreement, employment shall be deemed to continue while the Participant is
on a bona fide leave of absence, if such leave was approved by the Company in
writing and if continued crediting of employment for such purpose is expressly
required by the terms of such leave or by applicable law (as determined by the
Company).


5.                                      RESTRICTIONS ON TRANSFER.

(a)                                  Transfer Restrictions.  Regardless of
whether the offering and sale of Shares under the Plan have been registered
under the U.S. Securities Act of 1933, as amended (the “Securities Act”) or
otherwise, the Company, in its sole discretion, may impose restrictions upon the
sale, pledge or other transfer of such Shares (including the placement of
appropriate legends on stock certificates or the imposition of stop-transfer
instructions) if, in the judgment of the Company, such restrictions are
necessary or desirable in order to achieve compliance with the Company’s
Bye-Laws, the Securities

2


--------------------------------------------------------------------------------


Act, the U.S. Securities Exchange Act of 1934, as amended, the securities laws
of any country or state or any other applicable law, rule or regulation.

(b)                                  Legends.  All certificates evidencing Award
Shares issued under this Agreement shall bear such restrictive legends as are
required or deemed advisable by the Company under the provisions of any
applicable law, rule or regulation (including to reflect any restrictions to
which you may be subject under any applicable securities laws).  If, in the
opinion of the Company and its counsel, any legend placed on a stock certificate
representing Award Shares issued under this Agreement is no longer required, the
holder of such certificate shall be entitled to exchange such certificate for a
certificate representing the same number of Shares but without such legend.


6.                                      MISCELLANEOUS PROVISIONS.

(a)                                  Bye-Laws.  All Shares acquired pursuant to
this Agreement shall be subject to any applicable restrictions contained in the
Company’s Bye-Laws.

(b)                                  No Retention Rights.  Nothing in this
Agreement or in the Plan shall confer upon the Participant any right to continue
employment for any period of specific duration or interfere with or otherwise
restrict in any way the rights of the Company or any Affiliate employing or
retaining the Participant or of the Participant, which rights are hereby
expressly reserved by each, to terminate his or her employment at any time and
for any reason, with or without Cause.

(c)                                  Notice.  Any notice required by the terms
of this Agreement shall be given in writing and shall be deemed effective upon
delivery by hand, upon delivery by reputable express courier or, if the
recipient is located in the United States, upon deposit with the United States
Postal Service, by registered or certified mail, with postage and fees prepaid. 
Notice shall be addressed to the Company at its principal executive office and
to the Participant at the address that he or she most recently provided in
writing to the Company.

(d)                                  Choice of Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of Bermuda.

(e)                                  Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

(f)                                    Modification or Amendment.  This
Agreement may be amended or modified by the Committee; provided that any
amendment or modification that would adversely effect the Participant’s rights
with respect to the Award must be made by written agreement executed by the
parties hereto; and provided, that the adjustments permitted pursuant to
Sections 4(b) and 7(c) of the Plan may be made without such written agreement.

(g)                                 Severability.  In the event any provision of
this Agreement shall be held illegal or invalid for any reason, the illegality
or invalidity shall not affect the

3


--------------------------------------------------------------------------------


remaining provisions of this Agreement, and this Agreement shall be construed
and enforced as if such illegal or invalid provision had not been included.

4


--------------------------------------------------------------------------------